Cook, J.,
dissenting. Although I concede the benefit to deciding the singular issue briefed by the parties and appealed here, we simply are without jurisdiction to consider nonfinal orders. Because the court of appeals did not rule on the claim that the parole revocation hearing was untimely, appellee Wright may now resurrect that claim. Assuming the court of appeals denies relief, he will have a second appeal to this court. Avoidance of such situations is the purpose for limiting our jurisdiction to appeals of final orders.